DETAILED CORRESPONDENCE
This Office action is in response to the election received August 29, 2018.
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on June 17, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter is sufficiently related that a thorough search for the subject matter of any of on Group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because the claimed product can be formed by a different process which would require search in a different class such as lamination transfer.  The claims may be rejoined based on In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) which sets precedent that if the product is subsequently found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HINO et al (5,374,469), HONDA et al (2011/0291260) and KAWAMONZEN et al (5,578,697).
The claimed invention recites the following:

    PNG
    media_image1.png
    510
    676
    media_image1.png
    Greyscale

HINO et al report a polyimide precursor solution with an adhesive property on a wiring circuit, see Examples 2 and 7  in column 17 and 22, respectively for the polyimide precursor 
HONDA et al and KAWAMONZEN et al report the use of polyimide precursor resin composition coated as an insulating layer over copper wiring, see paragraph [0138] in HONDA et al shown here:
    PNG
    media_image2.png
    213
    415
    media_image2.png
    Greyscale

The components used to form the polyimide precursor include 
	The void formation rate was calculated as seen in Table 2 page 11 wherein HONDA et al examples demonstrate a void formulation rate of up to 5% as described in paragraph [0135] to [0136].

    PNG
    media_image3.png
    332
    391
    media_image3.png
    Greyscale

The components of the polyimide precursor include biphenyltetracarboxylic dianhydride as seen in paragraph [0060] and as the diamine, 4, 4’-diaminodiphenyl ether found in paragraph [0064].
KAWAMONZEN et al disclose polyimide precursor resin compositions made from a dianhydride and a diamine as seen in column 6, lines 36-44, shown here:
    PNG
    media_image4.png
    206
    445
    media_image4.png
    Greyscale

The components include biphenyl tetracarboxylic acid dianhydride and diaminodiphenyl ether, as seen in column 10, line 55 for the dianhydride and column 32, lines 3-61, specifically line 8, shown below: 
    PNG
    media_image5.png
    220
    469
    media_image5.png
    Greyscale

The composition is coated over copper wiring as seen in Fig. 4.

    PNG
    media_image6.png
    273
    448
    media_image6.png
    Greyscale

            It would have been prima facie.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FURUYA et al (8,673,537) discloses a photocurable composition comprising polyimide resin for protecting wiring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		
							/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J.Chu
September 30, 2021